 



Exhibit 10.2

SCHEDULE OF GRANTS MADE UNDER THE FORM OF AMENDED &
RESTATED 2004-2006 PERFORMANCE SHARE AGREEMENT

                          Name   Title     No. of Shares     Plan Governing
Grant  
David Goronkin
  Chief Executive Officer     13,000     1995 Stock Option and
 
                  Compensation Plan
Diana Purcel
  Vice President, Chief Financial                
 
      Officer & Secretary     4,500     1995 Stock Option and
 
                  Compensation Plan
Christopher O’Donnell
  Senior Vice President –                
 
      Operations     4,500     1995 Stock Option and
 
                  Compensation Plan  
Additional Employees
            11,500     1995 Stock Option and
 
                  Compensation Plan
 
                     
Total
            33,500          
 
                     

